ORDER

This matter came on upon the Joint Petition for Thirty Day Suspension by Consent of the Attorney Grievance Commission and Respondent, Amber Carol Haskett. The Court having considered the Joint Petition, it is this 12th day of May, 2008,
ORDERED by the Court of Appeals of Maryland that AMBER CAROL HASKETT be, and she is hereby suspended for thirty (30) days by consent from the practice of law in the State of Maryland and it is further
ORDERED, that the Clerk of this Court shall strike the name of Amber Carol Haskett from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that *631fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.